



Exhibit 10.3


CONTRIBUTION AGREEMENT




THIS CONTRIBUTION AGREEMENT (“Agreement”) is made as of the 31st day of August,
2018 (the “Effective Date”), by and among Union Hills Associates, an Arizona
general partnership (“Union Hills”), and Net Lease Strategic Assets Fund L.P., a
Delaware limited partnership (“Net Lease”; Net Lease and Union Hills are
collectively referred to herein as “Seller”), and LX JV Investor LLC, a Delaware
limited liability company (“DK”).
RECITALS
A.    The Parties anticipate that NNN Office JV L.P., a Delaware limited
partnership (the “Partnership”) will be formed at Closing pursuant to a limited
partnership agreement (the “Partnership Agreement”), among LXPDK GP LLC, a
Delaware limited liability company, as the general partner, and NLSAF LP1 LLC, a
Delaware limited liability company, UHA LP2 LLC, a Delaware limited liability
company, and DK, as limited partners. Immediately prior to Closing, Purchaser
shall assign this Agreement to the Partnership pursuant to an Assignment of
Contribution Agreement in substantially the form attached as Exhibit A hereto
(the “Assignment of Contribution Agreement”).
B.    At Closing, Seller will make a contribution of the direct and/or indirect
interests in the Owners of the Contributed Properties to the Purchaser as
further described on Schedule 1, subject to the terms and conditions of this
Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE 1


DEFINITIONS


1.1    Definitions. In addition to the terms defined in this Agreement, the
following terms shall have the meanings set forth herein:
“Access Agreement” means that certain Second Amended and Restated Access
Agreement, dated August 1, 2018 and effective as of August 6, 2018, between
Lexington Realty Trust, a Maryland real estate investment trust, Owner and DKCM
LP.
“Affiliate” shall mean, as to any specified Person, any other Person that
directly or indirectly Controls, is Controlled by, or is under Common Control
with such first Person.
“Agreement” is defined in the preamble to this Agreement.
“Assignment of Contribution Agreement” is defined in the recitals of this
Agreement.





--------------------------------------------------------------------------------





“Assignment of Interest” is defined in Section 7.3(c) of this Agreement.
“Broker” means, collectively, the Sale Broker and the Mortgage Broker.
“Business Day” means any day of the year other than Saturday, Sunday or any
other day on which banks located in New York, New York generally are closed for
business.
“Closing” is defined in Section 7.2 of this Agreement.
“Closing Date” is defined in Section 7.2 of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitments” is defined in Section 5.1 of this Agreement.
“Common Control” means that two or more Persons are Controlled by the same other
Person.
“Confidentiality Agreement” means the Principal Confidentiality Agreement, dated
May, 2018 and executed on May 4, 2018 by DKCM LP.
“Contributed Property” means, for each property described on Schedule 1 hereto,
the applicable Owner’s fee simple interest in Real Property, together with such
Owner’s right, title and interest in the Leases, Personal Property and
Intangible Property related to it, and “Contributed Properties” means all
Contributed Property collectively.
“Contribution Value” means the value of the Interests to be contributed to the
Partnership in accordance with this Agreement, as shown on Schedule 1 hereto.
“Control” (and any reasonable variation thereof) means, when used with respect
to any Person, the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise. The
possession, directly or indirectly, by another Person of a right to approve or
consent to (or otherwise restrict) certain business or affairs of the specified
Person through major decision rights or similar protective approval rights shall
not, in and of itself, constitute or indicate Control, nor shall a Person be
deemed not to possess Control solely because another Person possesses, directly
or indirectly, such major decision rights or similar protective approval rights
with respect to the specified Person.
“Demand” is defined in Section 10.14(i) of this Agreement.
“Demanding Party” is defined in Section 10.14(i) of this Agreement.
“Deposit” is defined in Section 2.2 of this Agreement.
“Dispute Notice” is defined in Section 10.14(i) of this Agreement.
“DK” is defined in the preamble to this Agreement.


2

--------------------------------------------------------------------------------





“DKCM LP” means Davidson Kempner Capital Management LP.
“Endorsements” means the following endorsements (to the extent available in the
jurisdiction in which the applicable Contributed Property is located) as
required by Purchaser: (i) owner’s comprehensive endorsement; (ii) location
endorsement; (iii) subdivision endorsement; (iv) separate tax lot endorsement;
(v) street access endorsement; (vi) survey endorsement; (vii) encroachment
endorsement, if applicable; (viii) restrictions endorsement, if applicable; (ix)
Fairway endorsement, if applicable; (x) non-imputation endorsement, if
applicable; and (xi) such other endorsements as reasonably required by
Purchaser.
“Environmental Laws” is defined in Section 3.1(k) of this Agreement.
“Escrowed Title Funds” is defined in Section 5.3(c) of this Agreement.
“Exception Matter” is defined in Section 3.3(a) of this Agreement.
“General Partner” means each of the Persons listed on Schedule 1 hereto under
the heading “General Partner.”
“Governmental Authority” means any federal, state, county or municipal
government, or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, or public body, or any court or administrative tribunal.
“Hazardous Materials” is defined in Section 3.1(k) of this Agreement.
“Indemnified Party” is defined in Section 10.16(b) of this Agreement.
“Independent Contract Consideration” is defined in Section 2.4 of this
Agreement.
“Intangible Property” means, as to a Contributed Property, all intangible
property owned by the Owner and used in connection with the Real Property or the
Personal Property including, without limitation, all of the Owner’s right, title
and interest in and to all: licenses; approvals; applications and permits issued
or approved by any Governmental Authority and relating to the use, operation,
ownership, occupancy and/or maintenance of the Real Property or the Personal
Property; utility arrangements; access agreements; indemnities; claims against
third parties; warranties; surety bonds; letters of credit; plans; drawings;
specifications; surveys; maps; engineering reports and other technical
descriptions; books and records; insurance proceeds and condemnation awards; and
all other intangible rights used in connection with or relating to the Real
Property or the Personal Property, including rights, if any to current and past
names of the Real Property.
“Interest” means a direct or indirect equity interest in an Owner, as described
on Schedule 1 hereto.


3

--------------------------------------------------------------------------------





“Lease” means, any lease or sublease of a particular Contributed Property by a
Tenant in which an Owner is the landlord or sublandlord, and all amendments,
modifications and/or supplements thereto.
“Loan” means the non-recourse mortgage loan to be obtained by Purchaser (on
behalf of certain subsidiaries of the Partnership) to finance a portion of the
Contribution Value, as more particularly described in that certain term sheet,
dated July 16, 2018 from Bank of America Merrill Lynch to DKCM LP.
“Loan Documents” means the documents to be executed by the Parties (on behalf of
certain subsidiaries of the Partnership, including the Owners), as applicable,
in connection with the Loan, including, without limitation, any subordination,
non-disturbance and attornment agreements required by the lender under the Loan
to be delivered by any Owners and Tenants.
“Management Agreement” means those certain property management, asset management
and/or construction management agreements affecting the Contributed Properties
as of the Effective Date that are set forth on Schedule 2 attached hereto.
“Material Title Exception” is defined in Section 5.3(a) of this Agreement.
“Mortgage Broker” is defined in Section 10.16(a) of this Agreement.
“OFAC” means the United States Treasury’s Office of Foreign Assets Control,
Department of the Treasury.
“Owner” means each of the Persons listed on Schedule 1 hereto under the heading
“Owner.”
“Owner Financial Statements” means the balance sheets and statements of income
and expenses of the Owners delivered by Seller to Purchaser prior to the
Effective Date.
“Owner Organizational Documents” means limited partnership and limited liability
company agreements governing each Owner and General Partner, which have
previously been delivered to Purchaser and good standing certificates with
respect to each Owner and General Partner to be delivered after the Effective
Date.
“Partnership” is defined in the Recitals to this Agreement.
“Partnership Agreement” is defined in the Recitals to this Agreement.
“Party” or “Parties” means, individually or collectively, as the case may be,
Seller and Purchaser, and their respective permitted successors and assigns.
“Permitted Exceptions” mean such exceptions to title to a Contributed Property
(i) that are contained in any title commitment or pro forma title policy
delivered to Purchaser on or prior to the Effective Date (ii) that are not
Material Title Exceptions or (iii) that


4

--------------------------------------------------------------------------------





Purchaser has accepted or is deemed to have accepted as provided in Section 5.3
of this Agreement.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other legal entity.
“Personal Property” means, as to each Contributed Property, all tangible
property owned by the Owner now or on the Closing Date and used in conjunction
with the operation, maintenance, ownership and/or occupancy of the Real Property
including without limitation: furniture; furnishings; art work; sculptures;
paintings; office equipment and supplies; landscaping; plants; lawn equipment;
and whether stored on or off the Real Property, tools and supplies, maintenance
equipment, materials and supplies used in the operation of the Real Property,
shelving and partitions, and any construction and finish materials and supplies
not incorporated into the improvements and held for repairs and replacements
thereto, wherever located.
“Purchaser” means (i) DK, in respect of any time prior to Closing (including,
without limitation, for purposes of Purchaser’s representations and warranties
set forth in Section 3.5) and (ii) the Partnership, in respect of any time at or
after Closing.
“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated of even date herewith, by and among Lexington Realty Trust, a Maryland
real estate investment trust, Lepercq Corporate Income Fund L.P., a Delaware
limited partnership, and DK.
“Purchase and Sale Agreement II” means that certain Purchase and Sale Agreement
II, dated of even date herewith, by and among Lexington Realty Trust, a Maryland
real estate investment trust, Lepercq Corporate Income Fund L.P., a Delaware
limited partnership, and DK.
“Purchaser’s Affiliates” is defined in Section 3.3(a) of this Agreement.
“Real Property” means, as to each Contributed Property, the real property,
together with all rights, privileges, hereditaments and interests appurtenant
thereto, including, without limitation: any water and mineral rights,
development rights, air rights, easements, and any and all rights of the Owner
in and to any streets, alleys, passages and other rights of way; and all
buildings and other improvements located on or affixed to such real property and
all replacements and additions thereto.
“Sale Broker” is defined in Section 10.16(a) of this Agreement.
“Seller” is defined in the preamble to this Agreement.
“Seller’s Affiliates” is defined in Section 10.15 of this Agreement.
“Seller’s Warranties” is defined in Section 3.2 of this Agreement.


5

--------------------------------------------------------------------------------





“Service Provider Contracts” is defined in Section 3.1(g) of this Agreement.
“Surviving Obligations” is defined in Section 5.3(c) of this Agreement.
“Tenant” means a direct tenant of the Owner of any Contributed Property pursuant
to such tenant’s applicable Lease.
“Title Company” means First American Title Insurance Company, 1125 17th Street,
Suite 750, Denver, Colorado 80202, Attention: John V. Miller.
“Title Exception” is defined in Section 5.3(a) of this Agreement.
“Title Objection Notice” is defined in Section 5.3(a) of this Agreement.
“Title Policy” means an ALTA Owner’s Policy of title insurance with respect to
each Contributed Property, issued by the Title Company as of Closing, in the
amount of the Contribution Value for the applicable Interest related to such
Contributed Property, containing the Endorsements, insuring that the Owner of
the Contributed Property, is the owner of fee simple title or leasehold title,
as applicable, to the Contributed Property, subject only to the Permitted
Exceptions.
“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration, mortgage, intangibles and other such taxes and fees (including any
penalties and interest) incurred in connection with the transactions
contemplated by this Agreement.
“Updated Survey” is defined in Section 5.2 of this Agreement.
“Warranty Expiration Date” is defined in Section 3.2 of this Agreement.
ARTICLE 2
CONTRIBUTION VALUE
2.1    The aggregate Contribution Value for the Interests is FORTY FIVE MILLION
SIX HUNDRED FIFTY TWO THOUSAND NINE HUNDRED FIFTY-NINE AND NO/100 DOLLARS
($45,652,959.00). The allocated Contribution Value for each Interest
individually is as set forth in Schedule 1 attached hereto.
2.2    Deposit. Within two (2) business days after the Effective Date, Purchaser
shall deposit in escrow with the Title Company ONE MILLION THREE HUNDRED TWENTY
THREE THOUSAND AND NO/100 DOLLARS ($1,323,000.00) (the “Deposit”) to be held and
released by Title Company in accordance with this Agreement, including the
provisions of Section 10.14 of this Agreement. Purchaser's deposit of the
Deposit with the Title Company within the prescribed time period is a condition
precedent to the effectiveness of this Agreement; and, if Purchaser fails to
deliver the Deposit to the Title Company within the time prescribed, this
Agreement will be of no further force and effect. The Deposit shall be held in
an interest-bearing account and all interest thereon shall be deemed a part of
the Deposit. If the Closing as contemplated hereunder should occur, then the
Deposit will be returned by the Title Company to Purchaser at the Closing. The


6

--------------------------------------------------------------------------------





Deposit will be non-refundable to Purchaser except that the Deposit will be
refundable to Purchaser if the Closing hereunder shall occur or this Agreement
is canceled and terminated by Purchaser under Section 3.3(b) (“No Liability for
Exception Matters”), Section 5.3(c) (“Title Objections”), Section 6.1
(“Obligation of Purchaser”), Section 9.1 (“Casualty”), Section 9.2
(“Condemnation”) and Section 10.1(b)(1) (“Remedies”).
2.3    Receipt of Partnership Interest. In consideration for the contribution of
the Interests to the Purchaser, Seller or its designee shall receive a twenty
percent (20%) limited partnership interest in the Partnership.
2.4    Allocation of Personal Property. The Parties hereto acknowledge and agree
that the value of the Personal Property is de minimis and that no part of the
Contribution Value is allocable thereto.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
3.1    Representations and Warranties of Seller. Seller hereby represents and
warrants as follows to the Purchaser:
(a)Due Organization. Each of Seller, General Partner and Owner has been duly
organized and is validly existing and in good standing under the laws of its
jurisdiction of organization and is qualified to do business and in good
standing in all jurisdictions where such qualification is necessary to carry on
its business as now conducted.
(b)Due Authorization. Seller has the power and authority to enter into this
Agreement and all documents executed by Seller which are to be delivered to
Purchaser at Closing and to perform its obligations hereunder and thereunder.
(c)Due Execution and Delivery. This Agreement has been, and all documents
executed by Seller which are to be delivered to Purchaser at Closing will be,
duly authorized, executed and delivered by Seller, and this Agreement does not
and such other documents will not violate any provision of any agreement or
judicial order to which Seller is a party or to which Seller, the Interests or
the Contributed Properties are subject.
(d)Conflicts; Consents. The execution and delivery of this Agreement, and the
performance by Seller under this Agreement, do not and will not conflict with or
result in a breach of (with or without the passage of time or notice, or both)
the terms of any of Seller’s constituent documents, or any judgment, order or
decree of any Governmental Authority binding on Seller, and, to Seller’s
knowledge, do not breach or violate any applicable law, rule or regulation of
any Governmental Authority. The execution, delivery and performance by Seller
under this Agreement will not result in a breach or violation of (with or
without the passage of time or notice, or both) the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Seller, any General Partner
or Owner is subject. All consents of any third parties (including, without
limitation, creditors and Governmental Authorities) necessary to such Seller’s
execution and delivery of this Agreement and its consummation of the transaction
contemplated by this Agreement have been duly obtained prior to the Effective
Date.


7

--------------------------------------------------------------------------------





(e)Interests. Seller holds title to each Interest free and clear of any liens,
claims or other encumbrances, except as disclosed in writing to Purchaser prior
to the Effective Date. Seller holds, either directly or indirectly, one hundred
percent (100%) of the Interests. Other than intercompany loans (which
intercompany loans shall be satisfied in full by the applicable Seller as of the
Closing), Seller has not, directly or indirectly, sold, conveyed, transferred,
given, pledged, mortgaged or otherwise disposed of, encumbered or granted in any
manner any Interest. Other than intercompany loans (which intercompany loans
shall be satisfied in full by the applicable Seller as of the Closing) and
except as set forth in the Leases, there are no outstanding warrants, options,
rights, agreements, calls or other commitments to which Seller or any General
Partner (directly or indirectly) is a party relating to or providing for the
sale, conveyance, transfer, gift, pledge, mortgage or other disposition,
encumbrance or granting of, or permitting any Person to acquire any Interest.
Seller has the absolute right, power and capacity, to sell, assign, convey,
transfer and deliver the Interests as contemplated by this Agreement, free and
clear of any liens, claims or other encumbrances. Each applicable Owner does not
now own and has not at any time previously owned any assets or property other
than the Contributed Property that it currently owns, and has engaged in no
business other than the ownership, operation, use, management, maintenance,
leasing and financing of such Contributed Property. Each applicable General
Partner does not now own and has not at any time previously owned any assets or
property other than the general partnership interest in the applicable Owner
that it currently owns, and has engaged in no business other than the ownership
of such general partnership interest. Each Owner and General Partner is, and has
been at all times during Seller’s ownership of such Owner and General Partner,
treated as a disregarded entity from its owner for U.S. federal income tax
purposes.
(f)Litigation. Except as disclosed in writing to Purchaser prior to the
Effective Date, there is no action, suit or proceeding, or any order, decree or
judgment, at law or in equity pending or, to Seller’s knowledge, threatened
against any Interests, Seller, Owner or General Partner that, if adversely
determined, would have a material adverse effect on the financial condition or
results of operations of any Owner or General Partner, or that challenges or
impairs Seller’s ability to execute, deliver or perform under this Agreement or
to assign the Interests, or to consummate the transaction as contemplated
herein. Except as disclosed in writing to Purchaser prior to the Effective Date,
to Seller’s knowledge, there is no action, suit or proceeding, or any order,
decree or judgment, at law or in equity pending or threatened against the
Contributed Properties that, if adversely determined, would have a material
adverse effect on the financial condition or results of operations of the
Contributed Properties, or that challenges or impairs Seller’s ability to
execute, deliver or perform under this Agreement or to assign the Interests, or
to consummate the transaction as contemplated herein.
(g)Leases. Seller has made available to the Purchaser true, correct and complete
copies of all of the Leases affecting the Contributed Properties including all
guarantees of such Leases. Other than the Leases and any matters of record as
reflected in the Title Commitments, none of Seller, any General Partner or any
Owner has entered into any contract or agreement with respect to the occupancy
of the Contributed Property or any portion or portions thereof which will be
binding on the Owners after the Closing, other than consent and recognition
agreements with respect to subleases and customary agreements for utilities,
cable, antennae, fiber optic and other similar service providers (collectively,
the “Service Provider Contracts”). To the


8

--------------------------------------------------------------------------------





extent such Service Provider Contracts are in Seller’s actual possession, Seller
has made available to Purchaser true, correct and complete copies of such
Service Provider Contracts prior to the Effective Date. Except as disclosed in
writing to the Purchaser prior to the Effective Date, (i) no written notice has
been given or received by any Owner under such Leases with respect to any
material default under the Leases that remains uncured and (ii) to Seller’s
knowledge, no material default exists on the part of any Tenant under such
Leases. Except as disclosed in writing to the Purchaser prior to the Effective
Date, there is no free rent outstanding under any Lease, all of the Owner’s
obligations to construct tenant improvements have been performed in full, all of
the Owner’s obligations to reimburse Tenants for tenant improvements under the
Leases and all concessions from the Owner under the Leases have been paid in
full, and no leasing commissions are due under the Leases or any separate
leasing commission or brokerage agreements. No Tenant has paid any base rent,
additional rent or any other amount due under the Lease more than one (1) month
in advance of the applicable due date, other than any security deposits (but any
advance payment thereof after the Effective Date shall not constitute an
Exception Matter if such payment is prorated as provided in Section 7.5 of this
Agreement). Except as disclosed in writing to the Purchaser prior to the
Effective Date, there are no security deposits paid by Tenants, but any
application of security deposits in accordance with the applicable Leases after
the Effective Date shall not constitute an Exception Matter
(h)Intentionally Omitted.
(i)Intentionally Omitted.
(j)Legal Compliance. Except as disclosed in writing to Purchaser prior to the
Effective Date, no Seller or any Owner has received any written notice of any
violation or alleged violation of any laws, rules, regulations or codes,
including, without limitation, applicable zoning, subdivision, fire safety,
building and other governmental laws and ordinances, with respect to any
Interests or Contributed Property that (i) if not cured would have a material
adverse effect on such Contributed Property or Owner’s ability to conduct its
business, and (ii) remains uncured.
(k)Environmental. Except as disclosed in writing to Purchaser or disclosed in
the Phase I environmental site assessments obtained by Purchaser prior to the
Effective Date, (i) no Owner has received written notice from any Governmental
Authority or any other Person alleging that such Owner or any portion of any
Contributed Property is not in compliance with any Environmental Laws (as
hereinafter defined) and (ii) no Owner or, to Seller’s knowledge, any Tenant or
any other Person, including, without limitation, any management company,
contractor or agent of any Owner, has used, generated, processed, stored,
released, transported or disposed Hazardous Materials (as hereinafter defined)
on, at or under any Contributed Property, except in material compliance with
applicable Environmental Laws and except as has not resulted and could not
reasonably be expected to result in any actual material liability pursuant to
Environmental Laws. “Hazardous Materials” means inflammable explosives,
radioactive materials, asbestos, asbestos–containing materials, polychlorinated
biphenyls, lead, lead-based paint, radon, under and/or above ground tanks,
hazardous materials, hazardous wastes, hazardous substances, mold, oil, or
related materials that are listed in or regulated by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. Sections 9601, et seq.), the


9

--------------------------------------------------------------------------------





Resources Conservation and Recovery Act of 1976 (42 U.S.C. Section 6901, et
seq.), the Clean Water Act (33 U.S.C. Section 1251, et seq.), the Safe Drinking
Water Act (14 U.S.C. Section 1401, et seq.), the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801, et seq.), the Toxic Substance
Control Act (15 U.S.C. Section 2601, et seq.), or any other applicable federal,
state or local laws imposing requirements or standards of conduct related to
protection of the environment, protection of natural resources or protection of
human health from Hazardous Materials (collectively, “Environmental Laws”). The
term “Hazardous Materials” includes petroleum, including crude oil or any
fraction thereof, natural gas, natural gas liquids, liquified natural gas, or
synthetic gas usable for fuel (or mixtures of natural gas or such synthetic
gas), and any substance, material waste, pollutant or contaminant listed or
defined as hazardous or toxic under any Environmental Law.
(l)Disclosure. To Seller’s knowledge, other than the documents delivered to
Purchaser prior to the Effective Date and matters of record appearing in the
Title Policy, neither the General Partners nor the Owners have any material
agreements of any kind relating to the Interests or the Contributed Properties
to which the General Partners or Owners would be bound after Closing and Seller
has no material agreements of any kind relating to the Interests to which
Purchaser would be bound after Closing, other than agreements the costs and
counterparty of which shall be disclosed in the “2018 Annual Business Plan”
defined in the Partnership Agreement.
(m)Existing Financing. No Property is subject to any mortgage or mezzanine
financing.
(n)Anti-Terrorism. None of Seller, any General Partner or any Owner is acting,
directly or indirectly for, or on behalf of, any person, group, entity or nation
named by any Executive Order of the President of the United States of America
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) or the United States Treasury Department, as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
entity, or nation pursuant to any law that is enforced or administered by the
United States Office of Foreign Assets Control, and is not engaging in this
transaction, directly or indirectly, on behalf of, or instigating or
facilitating this transaction, directly or indirectly, on behalf of, any such
person, group, entity or nation.
(o)Management Agreements. Seller has made available to the Purchaser true,
correct and complete copies of all of the Management Agreements affecting the
Contributed Properties. Except as disclosed in writing to the Purchaser prior to
the Effective Date, no written notice has been given or received by the
applicable Owner under such Management Agreements with respect to any material
default under the Management Agreements that remains uncured and, to Seller’s
knowledge, no material default exists on the part of any party under such
Management Agreements. All management fees and all other sums due and payable to
the applicable managers under the Management Agreements have been paid in full
as of the Effective Date or will be prorated between Seller and Purchaser at
Closing pursuant to Section 7.5.
(p)Employees. No Owner or General Partner has any employees.


10

--------------------------------------------------------------------------------





(q)Condemnation. No Owner has received any written notice of, and, to Seller’s
knowledge, there is not, any pending or threatened action by any Governmental
Authority having the power of eminent domain, which could reasonably be expected
to result in any part of any Contributed Property being taken by condemnation or
conveyed in lieu thereof.
(r)Bankruptcy. No Seller, General Partner or Owner has made any general
assignment for the benefit of creditors, become insolvent or filed a petition
for voluntary bankruptcy or filed a petition or answer seeking reorganization or
an arrangement or composition, extension or readjustment of its indebtedness or
consented, in any creditors’ proceeding, to the appointment of a receiver or
trustee of such Seller, General Partner or Owner, for the Interests or any
Contributed Property or any part thereof or been named in an involuntary
bankruptcy proceeding and to Seller’s knowledge, no such actions are
contemplated or have been threatened.
(s)Taxes. Other than taxes required under any Lease to be paid by a Tenant,
Seller has paid or caused to be paid any and all federal, state and local taxes
attributable to each Owner, General Partner, the Interests and the Contributed
Property that are due and payable prior to the Effective Date (taking into
account applicable extensions). Seller has timely filed or caused to be filed
(taking into account applicable extensions) all material tax returns required to
be filed with respect to each Owner, General Partner, the Interests and the
Contributed Property (or any portion thereof), and all such tax returns are
true, correct, and complete in all material respects. Other than with respect to
real property tax assessments described in Section 3.1(y), none of Seller, any
General Partner or Owner (i) has any knowledge of any proceeding by any
Governmental Authority for the enforcement of collection of taxes for which any
General Partner or Owner is responsible, (ii) has granted any waiver of any
statute of limitation with respect to, or any extension of a period for, the
assessment of any taxes for which any General Partner or Owner is responsible,
and (iii) has received any written notice of a special tax or assessment to be
levied with respect to a General Partner or Owner (in its capacity as a
partnership or limited liability company, not as an owner of real estate) or the
Interests, except as disclosed in writing to Purchaser.
(t)Organizational Documents. The copies of the Owner Organizational Documents
delivered to the Purchaser prior to the Effective Date are true, correct and
complete copies and no amendments thereto, oral or written, have been filed,
executed or made.
(u)Ownership of Real Property. Set forth on Schedule 1 is a list of the
addresses of all Real Property owned in fee by any Owner, subject to the Leases
and Permitted Exceptions, the legal descriptions of which, to Seller’s
knowledge, are set forth on Exhibit A to each of the Commitments.
(v)Liabilities. As of the Closing Date, there will be no liabilities in
accordance with generally accepted accounting principles of any General Partner
or Owner that have not been disclosed to Purchaser (i) of which Seller has
actual knowledge and (ii) for which Purchaser, any General Partner or any Owner
will be responsible following Closing, and as of the Closing Date, none of the
Purchaser, any General Partner or any Owner will be a debtor under any
financing, other than the Loan and trade payables incurred in the ordinary
course of business.


11

--------------------------------------------------------------------------------





(w)Owner Financial Statements. The Owner Financial Statements referred to herein
are current, correct and complete in all material respects, fairly present the
financial condition and assets of each Owner as of June 30, 2018, and no other
liabilities are required by generally accepted accounting principles to be
disclosed thereunder.
(x)Not a Foreign Person. None of Seller, any General Partner or any Owner is a
“foreign person” which would subject Purchaser to the withholding tax provisions
of Section 1445 or Section 1446(f) of the Code.
(y)Proposed Assessments. Other than as disclosed in writing to Purchaser prior
to the Effective Date, no Owner has received any written notice of any
assessments proposed to be assessed against any Contributed Property by any
Governmental Authority for public or private improvements for which such Owner
would be, in whole or in part (as opposed to any Tenant being solely), liable
after the Closing Date.
(z)Licenses. Seller has made available to Purchaser true, correct and complete
copies of all material licenses and permits issued to the Owners and in Seller’s
actual possession.
The Parties agree that any reference in this Agreement to (y) receipt of written
notice by Seller, or words of similar import, means the actual receipt by Seller
of the notice (but not including receipt by email unless email is a form of
acceptable notice under the notice provisions of the applicable document in
question), but shall not mean receipt by any Person whose actions may be imputed
to Seller, including, without limitation any manager under a Management
Agreement and (z) true, correct and complete copies shall mean only that the
applicable documents provided to Purchaser are the same documents as in Seller’s
files.
3.2    Enforcement.      The representations and warranties set forth in Section
3.1 (“Seller’s Warranties”) will be void, ab initio, and will lapse and
terminate if this Agreement terminates or is terminated, except if this
Agreement is subsequently reinstated by mutual agreement of the Parties or if
Seller exercises any applicable right hereunder to nullify a termination by
Purchaser. The Seller’s Warranties shall be deemed to be remade at Closing,
subject to any Exception Matter, as described in Section 3.3 below. If the
Closing occurs, Seller’s Warranties will survive the Closing hereunder, for the
benefit of the Purchaser for a period ending at 5:00 p.m. New York time on the
date that is nine (9) months after the Closing Date (the “Warranty Expiration
Date”). No claim for a breach of any Seller’s Warranties, or the failure or
default of a covenant or agreement of Seller that survives Closing, shall be
actionable or payable unless the valid claims for all such breaches collectively
aggregate more than FIVE HUNDRED THOUSAND DOLLARS ($500,000.00) (but in the
event Purchaser’s claims exceed such amount, Seller shall be responsible for the
entire amount of such claims and not just the excess amounts above such
threshold, subject to Section 10.17); provided, that, such minimum amount shall
not apply with respect to any claims made by Purchaser pursuant to Sections 7.4,
7.5, or 10.16 of this Agreement. To the extent a claim for a breach of any
Seller’s Warranties relates to matters covered by the Title Policies, Purchaser
shall first exhaust all of its remedies against the Title Company under such
Title Policies before it may bring an action against Seller for such breach of
Seller’s Warranties; provided, however, if Purchaser has given notice to Seller
of any such claim prior to the Warranty Expiration Date, Purchaser’s time to


12

--------------------------------------------------------------------------------





commence an action against Seller shall be tolled until a final, non-appealable
judgement shall have been issued in Purchaser’s action against the Title Company
or such action shall have been settled by the parties thereto. Any amounts
recovered by Purchaser from any Title Policies shall offset any damages to which
Purchaser may be entitled as a result of a breach of any applicable Seller’s
Warranties, subject to the provisions of this Section 3.2 and Section 10.17 of
this Agreement. Seller will not be liable or responsible in any circumstances
for any special, incidental, exemplary, indirect or consequential damages or
lost profits, and the Purchaser hereby releases and waives all claims for
special, incidental, exemplary, indirect and consequential damages and lost
profits. If, on or prior to the Warranty Expiration Date, the Purchaser has not
notified Seller, in writing, of any claim the Purchaser has against Seller for
breach of any of Seller’s Warranties and, within thirty (30) days after the
Warranty Expiration Date, commenced an action against Seller, Purchaser will be
forever barred and precluded from making a claim based upon any breach of the
Seller’s Warranties, and Seller will be deemed released from all liabilities and
obligations with respect thereto.
3.3    No Liability for Exception Matters.
(a)    As used herein, the term “Exception Matter” will refer to (i) a fact,
circumstance, potential claim, or other matter disclosed in writing to
Purchaser, Affiliates of Purchaser and each of their partners (direct or
indirect, other than any Seller, General Partner or Owner), officers, directors,
shareholders, members, managers, affiliates, agents, employees or contractors
(collectively “Purchaser’s Affiliates”) by Seller, Seller’s agents, employees or
contractors, any Broker or any Tenant in writing before the Closing Date,
including, without limitation, all documents delivered to Purchaser or
Purchaser’s Affiliates prior to the Closing Date via email or any online “data
room” created by Seller or Broker to which Purchaser or Purchaser’s Affiliates
had access or (ii) a fact, circumstance, potential claim, or other matter known
by Purchaser, Purchaser’s Affiliates or Purchaser’s contractors with respect to
matters for which such contractor has been retained by Purchaser or Purchaser’s
Affiliates to perform diligence in its professional capacity in respect of the
Contributed Property before the Closing Date, in each case that would make a
representation or warranty of Seller contained in this Agreement (including any
Seller Warranty) untrue or incorrect. Purchaser and Seller will promptly notify
each other in writing of any Exception Matter of which it obtains knowledge
before the Closing.
(b)    If an Exception Matter arises and is disclosed in writing to Seller or
Purchaser, Seller shall have the option to adjourn the Closing for a period not
to exceed ninety (90) days to endeavor to cure the applicable Exception Matter
such that Seller’s Warranties will remain true and correct. In the event Seller
is unable to cause such Seller’s Warranties to be true and correct within such
period described above, or Seller notifies Purchaser within such ninety (90) day
period that it will not undertake to cause the Seller’s Warranties to be true
and correct, then Purchaser may terminate this Agreement by delivering notice of
such termination to Seller within five (5) days after (i) the expiration of the
date by which Seller had the right to cure such Exception Matter or (ii) the
date on which Seller notified Purchaser in writing that it would not undertake
to cure such Exception Matter. If Purchaser terminates this Agreement, Seller
may elect by written notice to Purchaser, delivered to Purchaser within ten (10)
days after receipt of Purchaser’s termination notice, to nullify the termination
notice by agreeing to credit the Purchaser at Closing the amount in excess of
Five Hundred Thousand Dollars ($500,000) by which the Exception Matter in
question diminishes


13

--------------------------------------------------------------------------------





the value of the applicable Contributed Property or Contributed Properties (such
amount to be mutually reasonably agreed upon by the Parties), and the Purchaser
shall close this transaction notwithstanding such Exception Matter. Purchaser’s
failure to deliver a termination notice within the time set forth above shall be
deemed a waiver of Purchaser’s right to terminate this Agreement by reason of an
Exception Matter, Purchaser shall proceed to Closing and consummate the
acceptance of the Interests subject to and by accepting such Exception Matter
without reduction in the Contribution Value and Seller will have no liability
with respect to such Exception Matter, notwithstanding any contrary provision,
covenant, representation or warranty contained in this Agreement. If Purchaser
terminates this Agreement and Seller does not nullify such termination, the
Deposit shall be returned to Purchaser by the Title Company, and, thereafter,
the Purchaser and Seller shall have no further rights, liabilities or
obligations hereunder other than as set forth in Section 10.1(b), save and
except that the Purchaser will continue to be liable for the Surviving
Obligations.


(c)    The following provisions shall apply notwithstanding the provisions of
Section 3.3(b) above:
(i)If the Exception Matter results from a notice relating to condemnation, in
which case the provisions of Section 9.2 shall govern, Purchaser’s right to
terminate this Agreement pursuant to Section 3.3(b) shall not apply and
Purchaser shall proceed to Closing hereunder notwithstanding such changed fact
or circumstance, subject to any termination rights under Section 9.2;
(ii)If an Exception Matter arises prior to the Effective Date and Purchaser
executes and delivers this Agreement, Purchaser shall be deemed to have waived
its right to terminate this Agreement as a result of such Exception Matter,
Seller’s Warranties shall be deemed modified for all purposes by such Exception
Matter, Purchaser shall proceed to Closing and consummate the transaction
contemplated by this Agreement subject to and by accepting such Exception Matter
without reduction in the Contribution Value and Seller will have no liability
with respect to such Exception Matter, notwithstanding any contrary provision,
covenant, representation or warranty contained in this Agreement; and
(iii)if an Exception Matter arises and Purchaser failed to notify Seller thereof
prior to the Closing Date, Seller’s Warranties shall be deemed modified by such
Exception Matter and Seller will have no liability with respect to such
Exception Matter, notwithstanding any contrary provision, covenant,
representation or warranty contained in this Agreement.
3.4    Seller’s Knowledge. For purposes of this Agreement, whenever the phrase
“to Seller’s knowledge” or the “knowledge” of Seller or words of similar import
are used, they will be


14

--------------------------------------------------------------------------------





deemed to mean and are limited to the current actual knowledge only of Lara
Johnson, James Dudley and Brendan Mullinix without inquiry, and not any implied,
imputed or constructive knowledge of such individual or of Seller; it being
understood and agreed that such individual will have no personal liability in
any manner whatsoever hereunder or otherwise related to the transactions
contemplated hereby.
3.5    Representations and Warranties of Purchaser. Purchaser hereby represents
and warrants as follows to Seller.
(a)Due Organization. Purchaser has been duly organized and is validly existing
and in good standing under the laws of its jurisdiction of organization and is
qualified to do business and in good standing in all jurisdictions where such
qualification is necessary to carry on its business as now conducted.
(b)Due Authorization. Purchaser has full power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery and performance by Purchaser of this Agreement have been duly and
validly approved by all necessary limited liability company action, and no other
actions or proceedings on the part of Purchaser are necessary to authorize this
Agreement or the transactions contemplated hereby. No consent, waiver, approval,
or authorization of, or filing, registration, or qualification with, or notice
to, any governmental instrumentality or any Person (including without
limitation, its partners, managers or members) is required to be made, obtained,
or given by Purchaser in connection with the execution, delivery, and
performance of this Agreement or, if required, such consent or action has been
obtained or taken. Without limiting the generality of the foregoing, the
performance of this Agreement by Purchaser does not require the consent of the
holder of any lien or loan encumbering Purchaser. Additionally, the execution,
delivery and performance of this Agreement by Purchaser does not conflict with
any organizational documents of Purchaser. Purchaser has duly and validly
executed and delivered this Agreement.
(c)Enforceability. This Agreement constitutes, and the documents executed
pursuant to this Agreement when executed will constitute, legal, valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with their respective terms, except to the extent such enforceability may be
limited by applicable bankruptcy and other laws affecting creditors’ rights, or
by general equitable principles.
(d)Conflicts. The execution and delivery of this Agreement, and the performance
by Purchaser under this Agreement, do not and will not conflict with or result
in a breach of (with or without the passage of time or notice or both) the terms
of any of Purchaser’s constituent documents, any judgment, order or decree of
any Governmental Authority binding on Purchaser, and, to Purchaser’s knowledge,
do not breach or violate any applicable law, rule or regulation of any
Governmental Authority. The execution, delivery and performance by Purchaser
under this Agreement will not result in a breach or violation of (with or
without the passage of time or notice or both) the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Purchaser is a party or by
which Purchaser is bound. All consents of any third parties (including, without
limitation, creditors and Governmental Authorities, but excluding Seller or any
Affiliate of Seller) necessary to


15

--------------------------------------------------------------------------------





Purchaser’s execution and delivery of this Agreement and its consummation of the
transaction contemplated by this Agreement have been duly obtained prior to the
Effective Date.
(e)Intentionally Omitted.
(f)Seller’s Warranties. Purchaser has no knowledge that any of Seller’s
Warranties are untrue in any material respect as of the Effective Date.
(g)Anti-Terrorism. Purchaser is not acting, directly or indirectly for, or on
behalf of, any person, group, entity or nation named by any Executive Order of
the President of the United States of America (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism) or the United States Treasury
Department, as a terrorist, “Specially Designated National and Blocked Person,”
or other banned or blocked person, entity, or nation pursuant to any law that is
enforced or administered by the United States Office of Foreign Assets Control,
and is not engaging in this transaction, directly or indirectly, on behalf of,
or instigating or facilitating this transaction, directly or indirectly, on
behalf of, any such person, group, entity or nation.
(h)Purchaser’s Independent Evaluation. Subject to Seller’s Warranties, as of the
Effective Date, Purchaser has had ample opportunities to have to the extent
Purchaser deemed necessary:
(i)    Examined and inspected the Interests and the Contributed Properties and
is satisfied with the physical condition, quality, quantity and state of repair
of the Contributed Properties in all respects and the status of the Interests,
and by proceeding with this transaction will be deemed to have determined that
the same is satisfactory to Purchaser;
(ii)    Reviewed the documents and information delivered to Purchaser, or
Purchaser’s Affiliates via email or any online “data room” created by Seller or
Broker to which Purchaser and Purchaser’s Affiliates had access, or otherwise
obtained by Purchaser, and Purchaser, by proceeding with this transaction will
be deemed to have determined that the same and the information and data
contained therein and evidenced thereby are satisfactory to Purchaser;
(iii)    Reviewed all applicable laws, ordinances, rules and governmental
regulations (including, but not limited to, those relating to building, zoning
and land use) affecting the development, use, occupancy or enjoyment of the
Contributed Properties, and Purchaser, by proceeding with this transaction will
be deemed to have determined that the same are satisfactory to Purchaser; and
(iv)    Investigated, examined and approved the presence or absence of Hazardous
Materials in, on or under the Contributed Properties.
(i)The Purchaser’s representations and warranties set forth in this Section 3.5
shall be deemed remade at Closing.


16

--------------------------------------------------------------------------------





ARTICLE 4
COVENANTS AND AGREEMENTS OF SELLER
Seller covenants to and with Purchaser between the Effective Date and the
Closing Date as follows:
4.1    Leasing Arrangements. Seller shall not enter into or permit any Owner to
enter into any amendments, modifications, expansions or renewals of any Lease
without Purchaser's prior written consent, which shall not be unreasonably
withheld, conditioned or delayed; provided, however, no such consent shall be
required and Seller shall have the right to enter into or cause the applicable
Owner to enter into any amendments or renewals or grant any consents thereunder
that are expressly required by the terms of any Lease in effect as of the
Effective Date as a matter of right for the applicable Tenant (each, a
“Permitted Lease Modification”). Seller shall deliver to Purchaser (a) a copy of
any Permitted Lease Modification within two (2) Business Days after the
execution and delivery thereof and (b) copies of any material written
correspondence (including emails) delivered by any Owner to, or received by any
Owner from, any Tenant within two (2) Business Days after the delivery or
receipt thereof, including, without limitation, any notice of default.
4.2    New Contracts. Seller shall not enter into or permit any General Partner
or Owner to enter into any contract, or modify, amend, renew or extend any
existing contract, that will be an obligation affecting any Contributed Property
or any part thereof subsequent to the Closing without Purchaser’s prior written
consent in each instance (which Purchaser agrees shall not be unreasonably
withheld, conditioned or delayed), except in the case of any emergency action
(and, in the event of such emergency action Seller shall provide a copy of the
applicable contract to Purchaser promptly following execution thereof) and
contracts entered into in the ordinary course of business that are terminable
without cause (and without penalty or premium) on thirty (30) days’ (or less)
notice.
4.3    Operation of Contributed Property. Seller shall cause the applicable
Owners to continue to operate the Contributed Property in a manner generally
consistent with Seller’s and such Owner’s past practices.
4.4    Insurance. Seller shall, at Seller’s expense, continue to maintain the
liability and casualty insurance policies that Seller currently maintains
(including existing deductible amounts).
4.5    Notices to Purchaser. Seller shall cause the applicable Owner to deliver
to Purchaser, within three (3) Business Days of receipt thereof, (a) any
condemnation, eminent domain or other litigation proceeding concerning such
Owner or the Contributed Property sent by or delivered to any Owner or (b) any
notice of violation concerning such Owner or the Contributed Property delivered
to such Owner by any Governmental Authority that would have a material adverse
effect on the financial condition or results of operations of the Contributed
Property if not cured. Seller shall cause the applicable Owner to deliver to
Purchaser written notice of any casualty that has occurred at or that otherwise
affects any Contributed Property of which Owner has knowledge within two (2)
Business Days following Owner first acquiring knowledge thereof.


17

--------------------------------------------------------------------------------





4.6    No New Employees. Seller shall not permit any General Partner or Owner to
hire any employees.
4.7    No Initiation of Real Property Tax Appeals. Except as otherwise required
by any Lease (and, if so required, Seller shall notify Purchaser in writing
promptly following such event), Seller shall not initiate or permit any Owner to
initiate any real property tax appeal concerning the Contributed Property (or
any portion thereof) without Purchaser’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed.
4.8    Seller’s Warranties. Seller’s Warranties shall be modified to the extent
of any actions taken (a) in accordance with the provisions of Sections 4.1, 4.2,
4.3 and 4.7, and (b) if required, with the prior written consent of Purchaser,
and such actions shall not constitute Exception Matters hereunder.


ARTICLE 5


TITLE MATTERS
5.1    Commitments. Seller has delivered to Purchaser title commitments (the
“Commitments”) for ALTA Owner’s Title Policies issued by the Title Company,
together with copies of all documents affecting the Real Property and referred
to in the Commitments and Purchaser has approved the title exceptions and the
state of title set forth in the Commitments as of the Effective Date. Purchaser
acknowledges it shall obtain its Title Policies, if any, solely from the Title
Company.
5.2    Surveys. Seller has delivered to Purchaser an existing survey with
respect to each Real Property in Seller’s possession and an updated or new
survey prepared for each Real Property has been ordered (collectively, the
“Updated Survey”). Purchaser has approved the matters shown on the Updated
Survey.
5.3    Title Objections.
(a)If (i) an amendment, update or continuation of a Commitment shows a Material
Title Exception that is raised by the Title Company for the first time after the
Effective Date, or (ii) a Material Title Exception on a survey appears for the
first time following approval of the Updated Survey, in each case, to which
Purchaser does not consent (each, a “Title Exception”), Purchaser will provide
Seller with written notice of the Title Exception(s) raised by such matter (the
“Title Objection Notice”) within five (5) days after receipt of same.
Purchaser’s failure to make such objections within such period will constitute a
waiver by Purchaser of any such Title Exceptions. For purposes hereof, the term
“Material Title Exception” shall, with respect to Real Property, refer to any
title matters that in the mutually agreeable opinion of both parties diminishes
the value of the Real Property individually, or when aggregated with any other
title matters for all Real Property collectively, by more than One Million
Dollars ($1,000,000.00).


18

--------------------------------------------------------------------------------





(b)If Purchaser does timely provide a Title Objection Notice to Seller, Seller
may endeavor to cure all such Title Exceptions (though Seller shall have no
obligation to cure), and Seller shall have the right to adjourn the Closing for
up to ninety (90) days to do so. Seller’s failure to deliver a response to the
Title Objection Notice within five (5) days after Purchaser’s delivery of a
Title Objection Notice shall be deemed Seller’s election not to endeavor to cure
such title objection. Purchaser, within five (5) days after the earliest to
occur of (a) Seller notifying Purchaser of its election (or Seller’s deemed
election in accordance with the immediately preceding sentence) not to endeavor
to cure such title objection, (b) Seller notifying Purchaser that it is unable
or unwilling to cure a Title Exception it previously notified Purchaser it would
endeavor to cure and (c) ninety (90) days from the Purchaser’s delivery of the
Title Objection Notice if such Title Exception remains uncured, shall notify
Seller that it will either close notwithstanding the Title Exceptions identified
in the Title Objection Notice without any reduction in the Contribution Value or
that it terminates this Agreement. Purchaser’s failure to deliver such
termination notice shall be deemed Purchaser’s election to close notwithstanding
such Title Exceptions.
(c)If Purchaser terminates this Agreement pursuant to Section 5.3(b) above,
Seller may elect by written notice to Purchaser, within ten (10) days after
receipt of the termination notice, to nullify the termination notice by
depositing into escrow with the Title Company pursuant to an escrow agreement to
be mutually reasonably agreed by the Parties the amount in excess of One Million
Dollars ($1,000,000.00) by which the Title Exception(s) in question diminishes
the value of the applicable Real Property (such amount to be mutually reasonably
agreed upon by the Parties) (the “Escrowed Title Funds”), and Purchaser shall
close the transaction contemplated by this Agreement notwithstanding such Title
Exception. After the Closing, subject to the next sentence, Seller may endeavor
to cure such Title Exception for a period of up to three (3) months from the
Closing Date. If the Title Exception is not cured on or prior to three (3)
months after the Closing Date, or if at any time during such three (3) month
period Seller notifies Purchaser that it will cease efforts to cure such Title
Exception, the Escrowed Title Funds shall be released to the Partnership and
thereafter Seller shall have no further obligations hereunder in respect of the
Title Exception. If Purchaser terminates this Agreement and Seller does not
nullify such termination, the Deposit shall be returned to Purchaser by the
Title Company, Purchaser shall retain all rights and remedies under Section
10.1(b) and, thereafter, the Purchaser and Seller shall have no further rights,
liabilities or obligations hereunder other than as set forth in Section 10.1(b),
save and except that Purchaser will continue to be liable for the obligations
set forth in Sections 7.4, 10.11, 10.15 and 10.16 (the “Surviving Obligations”).
The provisions of this Section 5.3(c) shall survive the Closing.
(d)Seller will be deemed to have duly cured any defects in title if Seller
causes the Title Company to agree to provide the Purchaser, at Closing (at no
cost to the Purchaser), with specific title insurance insuring the applicable
Owner over any loss occasioned by such defects, pursuant to an endorsement
reasonably satisfactory to the Purchaser. Notwithstanding the foregoing or
anything to the contrary set forth in this Section 5.3, Seller agrees, and shall
be obligated to satisfy, by payment or other appropriate measure of satisfaction
as agreed to by Seller, either prior to or simultaneously with Closing, (i) any
mortgages, deeds of trust or similar security instrument created or assumed by
any Seller, General Partner or Owner in respect of the Interests or the
Contributed Properties, or (ii) any other liens against title to the Real
Property of parties claiming by, through or under the Seller (but not Tenants,
provided the applicable Tenant is obligated to remove or


19

--------------------------------------------------------------------------------





otherwise cure such lien under its Lease and, in such case, Seller shall use
reasonable efforts consistent with its past practices to cause Tenant to remove
or cure such lien, but in no event shall Seller be required to cause Tenant to
cure such lien prior to Closing nor shall the Closing be delayed as a result of
such lien) that are curable solely by the payment of a liquidated amount of
money not to exceed One Million Dollars ($1,000,000.00).
ARTICLE 6


CONDITIONS PRECEDENT


6.1    Obligation of Purchaser. The obligation of the Purchaser to consummate
the Closing is subject to the satisfaction, or waiver by Purchaser, of each of
the following conditions:
(a)    Representations and Warranties. Seller’s Warranties shall be true and
correct in all material respects when made and on and as of the Closing Date, if
applicable, as though such representations and warranties were made on and as of
the Closing Date, except for Exception Matters and as otherwise provided in
Sections 3.3(b) and (c) of this Agreement.
(b)    Covenants. Seller shall have complied in all material respects with the
terms and conditions of Article 4.
(c)    Title. At Closing, the Title Company shall be irrevocably committed to
deliver to Purchaser Title Policies with respect to the Contributed Properties,
subject to the payment of premiums therefor.
(d)    Intentionally Omitted.
(e)    Loan. The closing of the Loan and the execution of all Loan Documents
required in connection therewith, the form and substance of which shall be
mutually agreeable to the Parties.
(f)    Amended Organizational Documents. The execution and delivery of amended
or amended and restated (as applicable) limited liability company and limited
partnership agreements of each General Partner and each Owner, the form and
substance of which shall be mutually agreed to the Parties and shall comply with
the requirements of the Loan Documents.
(g)    Purchase and Sale Agreements. The closing of the transactions
contemplated by the Purchase and Sale Agreement and the Purchase and Sale
Agreement II.
6.2    Obligation of Seller. The obligation of Seller to consummate the Closing
is subject to the satisfaction, or waiver by Seller, of each of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of the
Purchaser contained herein shall be true and correct in all material respects
when made and on and as of the Closing Date, if applicable, as though such
representations and warranties were made on and as of the Closing Date.


20

--------------------------------------------------------------------------------





(b)    Intentionally Omitted.
(c)    Loan. The closing of the Loan and the execution of all Loan Documents
required in connection therewith, the form and substance of which shall be
mutually agreeable to the Parties.
(d)    Purchase and Sale Agreements. The closing of the transactions
contemplated by the Purchase and Sale Agreement and the Purchase and Sale
Agreement II.
(e)    Amended Organizational Documents. The execution and delivery of amended
or amended and restated (as applicable) limited liability company and limited
partnership agreements of each General Partner and each Owner, the form and
substance of which shall be mutually agreed to the Parties and shall comply with
the requirements of the Loan Documents and any conditions to amend or amend and
restate set forth in the existing Owner Organizational Documents.
Seller shall have the right to extend the Closing Date for up to ninety (90)
days to endeavor to (i) cause a Seller’s Warranty that is subject to an
Exception Matter to be true and correct in accordance with Section 3.3(b) of
this Agreement, (ii) cure a Title Exception in accordance with Section 5.3(b) of
this Agreement, or (iii) satisfy any of the Closing conditions set forth in
Section 6.1 of this Agreement. Purchaser shall have the right to extend the
Closing Date for a reasonable amount of time necessary to satisfy the lender’s
closing requirements in respect of the Loan, but such extension shall not exceed
ninety (90) days in the aggregate. Subject to each Party’s right to extend the
Closing Date as set forth above, if at Closing any of the conditions specified
in Sections 6.1 and 6.2 have not been satisfied or (if waivable) waived by the
applicable Party, then Purchaser with respect to Section 6.1 and Seller with
respect to Section 6.2, may, at such Party’s sole option, deliver to Purchaser
or Seller, as the case may be, a written cancellation notice terminating this
Agreement and, upon such Party’s receipt of the cancellation notice, this
Agreement shall terminate, the Deposit will be paid to the Party entitled
thereto as provided in this Agreement, and the Parties will be mutually released
from all liabilities and obligations hereunder, save and except Purchaser will
continue to be liable for the Surviving Obligations. If a failure of a condition
set forth in Section 6.1(a) or (b) is as a result of Seller’s intentional or
willful default then the provisions of Section 10.1(b) shall govern. If a
failure of a condition set forth in Section 6.2(a) is as a result of Purchaser’s
willful default then the provisions of Section 10.1(a) shall govern.
ARTICLE 7


CLOSING


7.1    Contribution . Subject to and in accordance with the terms and provisions
of this Agreement, Seller agrees to contribute the Interests to the Purchaser
and the Purchaser agrees to accept the Interests from Seller.
7.2    Closing. The consummation of the contribution of the Interests to the
Purchaser and the other transactions contemplated to occur simultaneously
therewith shall take place on a Business Day mutually agreed by the Parties that
is on or prior to the date that is fifteen (15) days after the


21

--------------------------------------------------------------------------------





Effective Date, as such date may be extended as permitted in this Agreement (the
date of such consummation being hereinafter referred to as the “Closing Date”),
through an escrow with the Title Company, requiring the simultaneous delivery of
the Interests and completion of the deliveries hereunder and satisfaction of the
other conditions set forth herein with respect to the contribution of the
Interests (the “Closing”).
7.3    Deliveries by Parties. At Closing, each Party shall make or cause to be
made the following deliveries and performance:
(a)    Partnership Agreement. The Partnership Agreement, in the form attached as
Exhibit D hereto, executed and acknowledged by the parties thereto.
(b)    Assignment of Contribution Agreement. Purchaser shall assign its interest
in this Agreement to the Partnership and the Partnership shall assume all of
Purchaser’s obligations hereunder, pursuant to the Assignment of Contribution
Agreement.
(c)    Assignment of Interests. An assignment (the “Assignment of Interests”) of
the Interests, in substantially the form attached as Exhibit B hereto, executed
and acknowledged by Seller, assigning the Interests to the Purchaser, together
with any filings required in the jurisdiction in which the entity to which such
Interest relates is organized.
(d)    Intentionally Omitted.
(e)    Loan Documents. The Loan Documents necessary to consummate the closing of
the Loan, executed and delivered by the parties thereto, satisfying the
conditions set forth in Sections 6.1(e) and 6.2(c) hereof.
(f)    Closing Statement. The Title Company’s closing statement, duly executed
by Seller and Purchaser.
(g)    FIRPTA. A certificate of non-foreign status for purposes of Section 1445
and Section 1446(f) of the Code executed by Seller that complies with the
requirements of treasury regulations section 1.1445-2(b).
(h)    Title Company Documents. Any documents reasonably required by the Title
Company to consummate the transaction contemplated hereby, including such
documentation as the Title Company may reasonably require to evidence the
authority of Seller to convey the applicable Interests to Purchaser, Transfer
Tax forms and a title affidavit substantially in the form annexed hereto as of
Exhibit C, but other than the documentation set forth in this clause (h),
neither Seller nor any Owner shall be obligated to provide to the Title Company
any other indemnities or other agreements creating any liability or cost to
Seller or such Owner.
7.4    Costs and Expenses. Premiums for Title Policies and the loan policies of
title insurance required in connection with the Loan, costs of Updated Surveys
and UCC searches, Transfer Taxes, recording fees, escrow fees, if any, Loan
costs and expenses (including, without limitation, any required costs and
expenses of the applicable lender(s) and the cost of any interest rate cap or
hedge instrument), the fee of the Mortgage Broker and other closing costs shall
be paid by the Partnership; provided, however, that (a) Seller and DK shall pay
their own legal fees incurred


22

--------------------------------------------------------------------------------





in connection with this Agreement and the Partnership Agreement, (b) DK shall
pay any costs related to its due diligence in respect of the Interests and the
Contributed Properties not required in connection with the Loan and (c) the fee
to the Sale Broker for the equity capitalization of the Partnership shall be
paid by Seller and DK pursuant to separate written agreements between Seller and
Sale Broker and DK and Sale Broker. Not later than thirty (30) days after the
Closing, the Parties will true up all costs and expenses related to this
Agreement and the Access Agreement in accordance with Section 7.5. The
provisions of this Section 7.4 shall survive the Closing or the expiration or
earlier termination of this Agreement. In the event the Closing does not occur,
the provisions of the Access Agreement with respect to costs and expenses shall
govern.
7.5    Prorations and Adjustments.
(a)The Parties, acting in good faith, will prepare prior to Closing a
calculation of prorations and other adjustments, which shall include, without
limitation, rent, any other income derived by the Owners from the Contributed
Property, in each case to the extent actually received by Owners, property
operating expenses, real property taxes and assessments (on the basis upon which
each applicable Tenant is billed by Owner), personal property taxes and
assessments, in all cases to the extent not paid directly by a Tenant, Tenant
reimbursements, and other customary items, which amounts shall be prorated and
adjusted between the Parties as of 11:59 P.M. (Eastern Time) on the day
preceding the Closing, based upon the actual number of days in the applicable
month or year. It is understood and agreed by the Parties that some of the
prorations and their adjustments may be based upon good faith estimates.  The
Parties agree to re-prorate and readjust such items on a fair and equitable
basis as soon as income or invoices or other bills are available and after final
reconciliation with Tenants, with final adjustment to be made as soon as
reasonably possible after Closing. Except as otherwise provided in the first
sentence of this Section 7.5(a), all expenses due and payable in calendar year
2018 shall be prorated on an accrual basis by the Seller and the Purchaser with
respect to the pre- and post-contribution periods, respectively. Notwithstanding
the foregoing, there shall be no proration of property operating expenses, real
property taxes and assessments, personal property taxes and assessments to the
extent such expenses are payable directly by a Tenant. Payments either from or
to the Seller or the Purchaser, as the case may be, in connection with the final
adjustment shall be due within thirty (30) days after a determination of such
final adjustment, and the parties shall document the final prorations.  To the
extent delinquent rents are received after Closing, such rents shall be applied
to current rents due and then to arrearages in the reverse order in which they
were due, remitting to the applicable Seller any rent properly allocated to the
pre-contribution period. After taking into account the prorations required by
this Section 7.5(a), all cash reserves in any Owner or General Partner (or any
manager under a Management Agreement) bank accounts shall be for the account of
Seller. The obligations of Seller and Purchaser under this Section 7.5(a) shall
survive the Closing.
(b)Other than taxes required under a Lease to be paid by a Tenant, Seller shall
remain liable for any and all taxes (including any taxes imposed by a taxing
authority pursuant to an audit or other proceeding) determined to have accrued
or have been due and payable with respect to a General Partner, Owner or the
Contributed Property (or any portion thereof) on or prior to the Closing Date
during the applicable statute of limitations period (other than any Transfer
Taxes


23

--------------------------------------------------------------------------------





payable by the Partnership in accordance with Section 7.4 and any taxes subject
to the prorations set forth in Section 7.5(a) above).
ARTICLE 8


AS IS


8.1    AS-IS. EXCEPT FOR SELLER’S WARRANTIES IN SECTION 3.1 OF THIS AGREEMENT,
THIS CONTRIBUTION IS MADE WITHOUT REPRESENTATION, COVENANT, OR WARRANTY OF ANY
KIND (WHETHER EXPRESS OR IMPLIED) BY SELLER. AS A MATERIAL PART OF THE
CONSIDERATION FOR THIS AGREEMENT, PURCHASER AGREES TO ACCEPT THE INTERESTS ON AN
“AS IS” AND “WHERE IS” BASIS, WITH ALL FAULTS, AND WITHOUT ANY OTHER
REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER HEREBY DISCLAIMS. EXCEPT FOR
SELLER’S WARRANTIES IN SECTION 3.1 OF THIS AGREEMENT, NO WARRANTY OR
REPRESENTATION IS MADE BY SELLER WITH RESPECT TO THE INTERESTS OR CONTRIBUTED
PROPERTIES AS TO FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY, DESIGN,
QUALITY, CONDITION, OPERATION OR INCOME, COMPLIANCE WITH DRAWINGS OR
SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF HAZARDOUS OR TOXIC SUBSTANCES,
THE PRESENCE OF LEAD-CONTAINING DUST, ABSENCE OF FAULTS, FLOODING, OR COMPLIANCE
WITH LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO
HEALTH, SAFETY, AND THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, THE ADA).
PURCHASER ACKNOWLEDGES THAT PURCHASER HAS ENTERED INTO THIS AGREEMENT WITH THE
INTENTION OF MAKING AND RELYING UPON ITS OWN INVESTIGATION OF THE PHYSICAL,
ENVIRONMENTAL, ECONOMIC USE, COMPLIANCE, AND LEGAL CONDITION OF THE INTERESTS
AND CONTRIBUTED PROPERTIES. EXCEPT AS EXPRESSLY SET FORTH HEREIN WITH RESPECT TO
SELLER'S WARRANTIES, PURCHASER EXPRESSLY RELEASES, AND WAIVES (TO THE EXTENT
ALLOWED BY APPLICABLE LAW) ANY CLAIMS UNDER FEDERAL LAW, STATE OR OTHER LAW,
WHETHER IN LAW OR EQUITY THAT PURCHASER MIGHT OTHERWISE HAVE AGAINST SELLER
RELATING TO THE USE, CHARACTERISTICS OR CONDITION OF THE INTERESTS OR THE
CONTRIBUTED PROPERTIES WHETHER ARISING BEFORE OR AFTER THE CLOSING DATE,
INCLUDING, WITHOUT LIMITATION, ANY PHYSICAL, ENVIRONMENTAL, ECONOMIC OR LEGAL
CONDITION THEREOF AND ANY CLAIM FOR INDEMNIFICATION OR CONTRIBUTION ARISING
UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT
(42 U.S.C. SECTION 9601 ET SEQ.) OR ANY SIMILAR FEDERAL, STATE OR LOCAL STATUTE,
RULE OR ORDINANCE RELATING TO LIABILITY OF INTERESTS OR CONTRIBUTED PROPERTY
OWNERS FOR ENVIRONMENTAL MATTERS.
/s/ AZF
Purchaser's Initials



24

--------------------------------------------------------------------------------





ARTICLE 9
CASUALTY AND CONDEMNATION


9.1    Casualty. In the event a casualty results in damage to any Contributed
Property that would give a Tenant the right to, and Tenant does, deliver notice
to the applicable Owner to terminate its Lease and such terminated Lease(s)
results in a reduction of net operating income in an amount greater than Seven
Million Five Hundred Thousand Dollars ($7,500,000.00) in the aggregate for all
Contributed Properties (measured on the current in place net operating income
for the Contributed Properties and the Properties (as defined in the Purchase
and Sale Agreement and Purchase and Sale Agreement II) as of the Effective
Date), Purchaser will have the option, exercisable within fifteen (15) days
after receipt of Seller's notice that Tenant has cancelled the Lease, of either
(i) declaring this Agreement terminated in which event the Title Company will
refund to Purchaser the entire Deposit whereupon this Agreement and all rights
of the Purchaser hereunder will terminate and neither Seller nor Purchaser will
have any further claim against the other, except that Purchaser will continue to
be liable for the Surviving Obligations, or (ii) closing in accordance with this
Agreement and paying in full the Contribution Value, except as set forth below.
If Purchaser fails to timely make an election pursuant to the foregoing
sentence, Purchaser will be deemed to have elected to proceed with the purchase
of the Interests in accordance with clause (ii) above. If Purchaser elects or is
deemed to have elected to proceed with the purchase of the Interests or in the
event of any other casualty to the Contributed Properties, Seller and Purchaser
shall proceed to close under this Agreement and Seller will assign to Purchaser
at Closing Seller’s rights under any insurance policies to receive insurance
proceeds due Seller as a result of such damage or destruction (other than
reasonable costs of collection of such proceeds and amounts expended by Seller
to secure the Contributed Properties safely or to repair the Contributed
Properties) and Purchaser shall assume responsibility (subject to Tenant’s
obligations under the Leases) to repair the Contributed Properties, as
applicable. The Purchaser also shall receive a credit at Closing for any
deductible required by any Lease to be paid by any Owner under said insurance
policies and not expended to secure or repair the Contributed Properties.
9.2    Condemnation. If prior to the Closing, such portion of the Real Property
is taken by condemnation, eminent domain or deed in lieu thereof or such a
taking is threatened in writing by the applicable Governmental Authority having
jurisdiction over the Real Property that would give a Tenant the right to, and
such Tenant does, deliver notice to the applicable Owner to terminate its Lease
and such terminated Lease(s) results in a reduction of net operating income in
an amount greater than Seven Million Five Hundred Thousand Dollars
($7,500,000.00) in the aggregate for all Contributed Properties (measured on the
current in place net operating income for the Contributed Properties and the
Properties as of the Effective Date), this Agreement will be automatically
canceled, the entire Deposit will be returned to Purchaser and thereupon neither
party will have any further liability or obligation to the other, except that
Purchaser will continue to be liable for the Surviving Obligations. If the Lease
is not terminated by Tenant as a result of such condemnation, Purchaser will
accept title to the Real Property subject to the condemnation, eminent domain or
taking, in which event on the Closing Date the net proceeds of the award or
payment (after payment of all actual reasonable collection costs to Seller) will
be assigned by Seller (or the applicable Owner) to Purchaser and net monies
theretofore received by Seller or the applicable Owner and


25

--------------------------------------------------------------------------------





not paid to Tenant pursuant to its Lease in connection with such condemnation,
eminent domain or taking will be allowed as a credit against the Contribution
Value hereunder.
ARTICLE 10
MISCELLANEOUS
10.1    Remedies.
(a)If Purchaser defaults in the performance of any material term of this
Agreement for more than ten (10) days after written notice from Seller, Seller,
as its sole remedy hereunder, may terminate this Agreement and the Title Company
will pay Seller all of the Deposit that Seller may retain, which amount is
agreed upon by and between Seller and Purchaser as liquidated damages due to the
difficulty and inconvenience of ascertaining and measuring actual damages and
the uncertainty thereof; and no other damages, rights or remedies at law or in
equity shall in any case be collectible, enforceable or available to Seller, but
Seller shall accept said cash payment as Seller’s total damages and relief;
provided, however, that Seller’s receipt and acceptance of the Deposit will not
prejudice, waive or in any manner affect any and all remedies available at law,
in equity, or hereunder with respect to enforcing the Purchaser’s Surviving
Obligations.
(b)If Seller defaults (x) except as set forth in the next succeeding clause (y),
in the performance of any material term of this Agreement for more than ten (10)
days after written notice from the Purchaser or (y) intentionally in the
assignment and conveyance of the Interests on the Closing Date for more than two
(2) Business Days after written notice from the Purchaser, the Purchaser, as its
sole and exclusive remedy, may either: (i) cancel and terminate this Agreement
by written notice, and upon such termination, the Title Company will pay
Purchaser all of the Deposit, and in the event the default is as a result of
Seller’s intentional failure to assign and convey the Interests on the Closing
Date, Seller’s intentional misrepresentation of a Seller Warranty, the
intentional creation by Seller of a Material Title Exception that is not cured
by Seller on or prior to the Closing or an act of Seller done with the intent to
prevent a condition precedent to Closing from being fulfilled, Seller will
reimburse Purchaser for its actual out of pocket third party costs incurred in
connection with this Agreement and the transaction contemplated by this
Agreement (which may include, without limitation, reasonable attorneys’ fees) in
an amount not to exceed Two Million and No/100 Dollars ($2,000,000.00) and
thereafter neither party shall have any further liability hereunder, except that
Purchaser will continue to be liable for the Surviving Obligations or, (ii) as
an alternative remedy to such cancellation, Purchaser may apply for a decree of
specific performance, provided that any suit for specific performance must be
brought within thirty (30) days after the expiration of Seller’s cure period
with respect to such default. Purchaser’s failure to bring such suit within
thirty (30) days after the expiration of Seller’s cure period with respect to
such default shall be deemed a waiver of the right to bring suit at any later
date for specific performance with respect to the relevant default (but not with
respect to any other default occurring after such date) and, in the event such
default was the failure on the part of Seller to consummate the contribution of
the Interests as contemplated hereunder, shall constitute the Purchaser’s
election to terminate this Agreement in accordance with the terms of Section
10.1(b)(i) above. In no event will Seller be liable or responsible for (and
Purchaser hereby waives) all claims to recover any monetary damages whatsoever,
whether general, special, incidental or consequential allegedly


26

--------------------------------------------------------------------------------





arising from any breach of this Agreement by Seller, except as provided in this
Section 10.1(b) or Section 10.11, but subject in all cases to the limitations of
Sections 3.2 and 10.17.
/s/ AZF
 
/s/ TWE
Purchaser Initials
 
Seller's Initials

10.2    Additional Actions and Documents. Each of the Parties hereto hereby
agrees to take or cause to be taken such further actions, to execute, deliver
and file or cause to be executed, delivered and filed such further documents,
and will obtain such consents, as may be necessary or as may be reasonably
requested in order to fully effectuate the purposes, terms and conditions of
this Agreement.
10.3    Amendments. No amendment, modification or discharge of this Agreement
shall be valid or binding unless set forth in writing and duly executed and
delivered by the Party against whom enforcement of the amendment, modification,
or discharge is sought.
10.4    Notices. Any notices required or permitted to be given hereunder will be
given in writing, signed by the Party giving the same, and will be delivered (a)
in person, (b) by a commercial overnight courier that guarantees next Business
Day delivery and provides a receipt, or (c) by electronic mail (with Request a
Read Receipt) or facsimile, in each case when followed by delivery via
nationally recognized overnight courier, and such notices will be addressed as
follows:
To Seller:
c/o Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119
Attention: Lara Johnson
Phone: (212) 692-7200
Fax: (212) 594-6600
E-mail: ljohnson@lxp.com
 
 
with a copy to:
c/o Lexington Realty Trust
One Penn Plaza, Suite 4015
New York, NY 10119
Attention: Joseph Bonventre, Esquire
Phone: (212) 692-7250
Fax: (212) 594-6600
E-mail: jbonventre@lxp.com
 
 
 
 
with a copy to:
Eiseman Levine Lehrhaupt & Kakoyiannis P.C.
805 Third Avenue
New York, New York 10022
Attention: Jonathan Eiseman, Esq.
Phone: (212) 752-1000
Fax: (212) 355-4608
E-Mail: jeiseman@eisemanlevine.com





27

--------------------------------------------------------------------------------





To Purchaser:
LX JV Investor LLC
520 Madison Ave
30th Floor
New York, NY 10022
Attention: Andrew Shore
Phone: (212) 446-4019
Fax: (212) 371-4318
E-Mail: ashore@dkpartners.com
 
 
 
 
 with a copy to:
Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, PA 19104
Attention: Jay Zagoren
Phone: (215) 994-2644
Fax: (215) 655-2644
E-Mail: jay.zagoren@dechert.com
 
 
 
 
To Title Company:
First American Title Insurance Company
1125 17th Street, Suite 500
Denver, Colorado 80202
Attention: John V. Miller
Phone: (303) 876-1122
Fax:
E-Mail: johnmiller@firstam.com



or to such other address as either Party may from time to time specify in
writing to the other Parties. Any notice, personally delivered, will be
effective upon delivery. Any such communication, if sent via electronic mail or
if sent via facsimile, will be deemed to have been given and received on the day
indicated on either the electronic mail or the confirmed facsimile delivery
transmission (provided duplicate copy is also sent via overnight courier). If
the last day of a period within which either Party is required or allowed to
provide a notice, demand, offer, election, acceptance or other communication
hereunder should fall upon a Saturday, Sunday or legal holiday then, the next
full Business Day will be included in such period and such notice, offer,
demand, request or communication may be made and given on such next full
Business Day. Notices may be delivered on behalf of the parties by their
respective attorneys.
10.5    Waivers. No delay or failure on the part of any Party hereto in
exercising any right, power or privilege under this Agreement or under any other
documents furnished in connection with or pursuant to this Agreement shall
impair any such right, power or privilege to be construed as a waiver of any
default or any acquiescence therein. No single or partial exercise of any such
right, power or privilege shall preclude the further exercise of such right,
power or privilege, or the exercise of any other right, power or privilege. No
waiver shall be valid against any Party hereto unless made in writing and signed
by the Party against whom enforcement of such waiver is sought and then only to
the extent expressly specified therein.


28

--------------------------------------------------------------------------------





10.6    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
10.7    Governing Law. This Agreement is delivered in and shall be governed by
and construed according to the substantive laws and judicial decisions of State
of New York (regardless of the place of business, residence, location or
domicile of the Parties hereto or any of their constituent members, partners or
principals). Each Party hereby submits to personal jurisdiction in the State of
New York for the enforcement of this Agreement and hereby waives any claim or
right under the laws of any other state or of the United States to object to
such jurisdiction. If such litigation is commenced, each Party agrees that
service of process may be made by serving a copy of the summons and complaint
upon each Party, through any lawful means, including upon its registered agent
within the State of New York, whom each Party hereby appoints as its agent for
this purpose. The means of obtaining personal jurisdiction and perfecting
service of process set forth above are not intended to be exclusive but are in
addition to all other means of obtaining personal jurisdiction and perfecting
service of process now or hereafter provided by applicable law.
10.8    Assignment. Except as otherwise expressly provided by Section 7.3(b) of
this Agreement, no Party hereto shall assign its rights and/or obligations under
this Agreement, in whole or in part, whether by operation of law or otherwise,
without the prior written consent of the other Parties hereto.
10.9    No Third-Party Beneficiaries. This Agreement is solely for the benefit
of the Parties hereto, and no provision of this Agreement shall be deemed to
confer any third-party benefit.
10.10    Severability. If any provision of this Agreement shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.
10.11    Attorneys’ Fees If either Party brings an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing Party in such
action shall be entitled to recover court costs and reasonable attorney's fees
actually incurred from the other. The provisions of this Section 10.11 shall
survive the Closing, or if the contribution contemplated hereunder is not
consummated, any cancellation or termination of this Agreement.
10.12    Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE PROVISIONS OF THIS
SECTION 10.12 SHALL SURVIVE ANY TERMINATION OF THIS AGREEMENT.


29

--------------------------------------------------------------------------------





10.13    Tax Treatment. The parties intend that the contribution of the
Contributed Properties to the Purchaser pursuant to this Agreement will qualify
as a tax-free contribution governed by Section 721 of the Code.
10.14    Escrow Agent.
(a)    The Title Company shall accept the Deposit with the understanding of the
parties that Title Company is not a party to this Agreement except to the extent
of its specific responsibilities hereunder and does not assume or have any
liability for the performance or non-performance of Purchaser or Seller
hereunder to each other.
(b)    The Title Company shall be protected in relying upon the accuracy, acting
in reliance upon the contents, and assuming the genuineness of any notice,
demand, certificate, signature, instrument or other document that is given to
the Title Company without verifying the truth or accuracy of any such notice,
demand, certificate, signature, instrument or other document.
(c)    The Title Company shall not be bound in any way by any other agreement or
understanding between the Parties hereto, whether or not the Title Company has
knowledge thereof or consents thereto unless such consent is given in writing.
(d)    The Title Company’s sole duties and responsibilities under as escrow
agent for the Deposit shall be to hold and disburse the Deposit in accordance
with this Agreement.
(e)    The Title Company shall not be liable for any action taken or omitted by
the Title Company in good faith and believed by the Title Company to be
authorized or within its rights or powers conferred upon it by this Agreement,
except for damage caused by the fraud or negligence of the Title Company.
(f)    Upon the disbursement of the Deposit in accordance with the terms of this
Agreement, the Title Company shall be relieved and released from any liability
under this Agreement.
(g)    The Title Company may resign at any time upon at least ten (10) days
prior written notice to the Parties hereto. If, prior to the effective date of
such resignation, the parties hereto shall all have approved, in writing, a
successor escrow agent, then upon the resignation of the Title Company, the
Title Company shall deliver the Deposit to such successor escrow agent. From and
after such resignation and the delivery of the Deposit to such successor escrow
agent, the Title Company shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement, all of which duties,
responsibilities and obligations shall be performed by the appointed successor
escrow agent. If for any reason the Parties hereto shall not approve a successor
escrow agent within such period, the Title Company may bring any appropriate
action or proceeding for leave to deposit the Deposit with a court of competent
jurisdiction, pending the approval of a successor escrow agent, and upon such
deposit the Title Company shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement.
(h)    Seller and Purchaser hereby agree to, jointly and severally, indemnify,
defend and hold the Title Company harmless from and against any liabilities,
damages, losses, costs or expenses incurred by, or claims or charges made
against, the Title Company (including reasonably attorneys’


30

--------------------------------------------------------------------------------





fees, expenses and court costs) by reason of the Title Company’s acting or
failing to act in connection with any of the matters contemplated by this
Agreement in its capacity as escrow agent for the Deposit or in carrying out the
terms of this Agreement, except as a result of the Title Company’s fraud or
negligence.
(i)    In the event that a dispute shall arise in connection with this
Agreement, or as to the rights of any of the Parties in and to, or the
disposition of, the Deposit, either Party (a “Demanding Party”) may deliver to
the other Party and the Title Company a written demand for payment of the
Deposit (the “Demand”). The Title Company shall pay the Deposit to the Demanding
Party unless the other Party, within ten (10) days following the delivery of the
Demand to the other Party, shall deliver written notice (the “Dispute Notice”)
to the Title Company and the Demanding Party stating that the other Party
disputes the right of the Demanding Party to receive payment of the Deposit. If
the other Party fails to timely deliver a Dispute Notice to the Title Company
and the Demanding Party, the Title Company, promptly upon the expiration of such
ten (10) day period, shall pay the Deposit to the Demanding Party without
further authorization or direction from the other Party and conclusively shall
be discharged and released from any liability or obligation to the other Party
with respect to such payment. If the other Party timely delivers a Dispute
Notice to the Title Company and the Demanding Party, the Title Company either
shall (w) hold and retain all or any part of the Deposit until such dispute is
settled or finally determined by litigation, arbitration or otherwise, or (x)
deposit the Deposit in an appropriate court of law, following which the Title
Company shall thereby and thereafter be relieved and released from any liability
or obligation under this Agreement, or (y) institute an action in interpleader
or other similar action permitted by stakeholders in the State of New York, or
(z) interplead any of the Parties in any action or proceeding which may be
brought to determine the rights of the Parties to all or any part of the
Deposit. Notwithstanding anything to the contrary contained herein, Seller,
Purchaser and Title Company each hereby acknowledges and agrees that payment of
the Deposit and the balance of the Purchase Price to Seller pursuant to Section
7.2 of this Agreement shall not require written demand therefor by the Party to
whom the Deposit and the balance of the Purchase Price is to be paid, nor shall
such payment be subject to objection by the other Party.
(j)    The Title Company shall not have any liability or obligation for loss of
all or any portion of the Deposit by reason of the insolvency or failure of the
institution of depository with whom the escrow account is maintained.
10.15    Non-Imputation. Purchaser hereby acknowledges that the obligations of
Seller hereunder are those solely of Seller and not of its officers, directors,
shareholders, members, managers, agents or employees (collectively the “Seller’s
Affiliates”). Purchaser shall have no right to seek damages from, or allege a
cause of action against, the Seller’s Affiliates. Purchaser hereby agrees that
its sole recourse for any actions, claims, liabilities, damages and demands of
every nature whatsoever, whether known or unknown, arising out of any matter in
connection with this Agreement or the transactions contemplated hereby, to the
extent specifically provided for in this Agreement, shall be to Seller’s
interest in the Interests and the net proceeds thereof and Purchaser
specifically agrees that neither the Seller nor the Seller’s Affiliates shall be
personally liable for any judgment or the payment of any monetary obligations to
Purchaser. The provisions of this Section


31

--------------------------------------------------------------------------------





10.15 shall survive the Closing, or if the contribution contemplated hereunder
is not consummated, any cancellation or termination of this Agreement.
10.16    Broker.
(a)Warranty. The Parties represent and warrant to each other that no broker or
finder was instrumental in arranging or bringing about this transaction other
than Eastdil Secured, L.L.C. (in its capacity as broker arranging for the equity
capitalization of the Partnership, the “Sale Broker” and in its capacity as
broker arranging for the Loan, the “Mortgage Broker”). At Closing, pursuant to
separate agreements between Seller and Sale Broker and DK and Sale Broker, and
the Partnership and Mortgage Broker, Seller, DK and the Partnership, as the case
may be, will each pay commissions to the Sale Broker and Mortgage Broker in
accordance with the provisions of Section 7.4 of this Agreement.
(b)Indemnity. If any other person brings a claim for a commission or finder’s
fee based upon any contact, dealings or communication with Seller or Purchaser,
then the party through whom such person makes its claim will defend the other
party (the “Indemnified Party”) from such claim, and will indemnify the
Indemnified Party and hold the Indemnified Party harmless from any and all
costs, damages, claims, liabilities or expenses (including without limitation,
court costs and reasonable attorneys’ fees and disbursements) incurred by the
Indemnified Party in defending against the claim. The provisions of this Section
will survive the Closing or, if the contribution contemplated hereunder is not
consummated, any cancellation or termination of this Agreement.
10.17    Limitation on Liability. Notwithstanding anything to the contrary
contained in this Agreement, the maximum aggregate liability of Seller
collectively and the maximum aggregate amount which may be awarded to and
collected by Purchaser under this Agreement will under no circumstances
whatsoever exceed FIFTEEN MILLION DOLLARS ($15,000,000.00) in the aggregate for
all of the Contributed Properties, provided that, such maximum amount shall not
apply with respect to any liability of Seller under Sections 3.1(s), 7.4, 7.5 or
10.16.
10.18    Survival. Except as expressly set forth to the contrary herein, no
representations, warranties, covenants or agreements of Seller contained herein
will survive the Closing.
10.19    TIME IS OF THE ESSENCE. TIME SHALL BE OF THE ESSENCE in the performance
by Purchaser of all of its respective obligations hereunder.
10.20    No Construction Against Drafter. The Parties took an equal share in
drafting this Agreement; therefore, no rule of contract construction that would
operate to construe this Agreement or any part thereof strictly against the
drafter shall be applied in any action or proceeding relating hereto.
10.21    Contract Execution. Notwithstanding any provision contained in this
Agreement to the contrary, this Agreement shall become effective only after the
execution and delivery of this Agreement by each of the Parties hereto and no
course of conduct, oral agreement or written memoranda shall bind Purchaser or
Seller or the Parties hereto with respect to the subject matter hereof except
this Agreement.


32

--------------------------------------------------------------------------------





10.22    Entire Agreement. This Agreement, the Purchase and Sale Agreement, the
Purchase and Sale Agreement II, all of the Exhibits and schedules hereto and
thereto, the Access Agreement and the Confidentiality Agreement, contain all
representations, warranties and covenants made by Purchaser and Seller and their
respective Affiliates and constitute the entire understanding between the
Parties hereto with respect to the subject matter hereof. Any prior
correspondence, memoranda or agreements (other than the Confidentiality
Agreement and Sections 6, 10, 11, 12 and 14 of the Access Agreement) in
connection with the transaction contemplated by this Agreement are replaced in
total by this Agreement, the Purchase and Sale Agreement and the Purchase and
Sale Agreement II, together with the Exhibits and schedules hereto and thereto.
10.23    Single Closing; Cross-Default. The Parties agree that it is intended
that the Closing under this Agreement occur simultaneously with the closing
under the Purchase and Sale Agreement and the Purchase and Sale Agreement II. In
no event shall Seller or Purchaser be required to sell or purchase, or
contribute or accept, as applicable, the Interests under one such agreement
without closing on all of the agreements. A default under any of this Agreement,
the Purchase and Sale Agreement or the Purchase and Sale Agreement II shall be a
default under each of this Agreement, the Purchase and Sale Agreement and the
Purchase and Sale Agreement II. All monetary amounts referenced in the following
Sections of this Agreement shall be aggregate amounts for all such related
matters in each of this Agreement, the Purchase and Sale Agreement and the
Purchase and Sale Agreement II: Sections 3.2, 3.3(b), 5.3(a), 5.3(c), 5.3(d),
9.1, 9.2, 10.1(b) and 10.17 and shall apply to all Contributed Properties and
Properties in the aggregate, as applicable.
[SIGNATURE PAGE FOLLOWS]
    


33

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed on their behalf as of the date first above written.
SELLER:


Net Lease Strategic Assets Fund L.P.
By: LMLP GP LLC, its general partner


By: LXP Manager Corp., its manager
By:
/s/ T. Wilson Eglin
Name:
T. Wilson Eglin
Title:
President





Union Hills Associates


By: Lepercq Corporate Income Fund L.P.,
its managing partner


By: LEX GP-1 Trust, its general partner
By:
/s/ T. Wilson Eglin
Name:
T. Wilson Eglin
Title:
President





DK:


LX JV Investor LLC, a Delaware limited liability company


By: Midtown Acquisitions GP LLC, its manager
By:
/s/ Avram Z. Friedman
Name:
Avram Z. Friedman
Title:
Manager








--------------------------------------------------------------------------------





The Agreement has been received by the Title Company this 31st day of August,
2018. By its execution of this Agreement, below, the Title Company hereby and
agrees to be bound by the terms hereof to the extent that the Agreement imposes
duties upon the Title Company.
FIRST AMERICAN TITLE INSURANCE COMPANY
By:
/s/ Jordan A. Dunn
Name:
Jordan A. Dunn
Title:
VP, NCS














--------------------------------------------------------------------------------






Schedule 1




PRIMARY TENANT
PROPERTY/
REAL PROPERTY
CONTRIBUTION
VALUE
INTERESTS
OWNER
GENERAL
PARTNER
SELLER
Motel 6 Operating L.P.
4001 International Pkwy Carrollton, TX
$28,879,148.00
99.9% LP Interest in Acquiport Int’l Parkway L.P.


100% Membership Interest in Acquiport Int’l Parkway Manager LLC, which has a
0.1% GP Interest in Acquiport Int’l Parkway L.P.
Acquiport Int'l Parkway L.P.
Acquiport Int’l Parkway Manager LLC
Union Hills
Georgia Power Company
2500 Patrick Henry Pkwy
McDonough, GA
$16,773,811.00
99.9% LP Interest in Acquiport McDonough L.P.


100% Membership Interest in Acquiport McDonough Manager LLC, which has a 0.1% GP
Interest in Acquiport McDonough L.P.
Acquiport McDonough L.P.
Acquiport McDonough Manager LLC
Net Lease Strategic Assets Fund L.P.










--------------------------------------------------------------------------------






Schedule 2


•
Management Agreement dated March 1, 2010 by and between Acquiport Int’l Parkway
L.P. and Lexington MKP Management L.P. for property located at 4001
International Parkway, Carrollton, Texas.












--------------------------------------------------------------------------------






Exhibit A


FORM OF ASSIGNMENT AND ASSUMPTION OF CONTRIBUTION AGREEMENT


ASSIGNMENT AND ASSUMPTION OF CONTRIBUTION AGREEMENT


This ASSIGNMENT AND ASSUMPTION OF CONTRIBUTION AGREEMENT (“Assignment”) is made
as of the ____ day of _________, 2018, by and between [_________________]
(“Assignor”) and _____________________ (“Assignee”).
In consideration of Ten ($10.00) Dollars and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
the mutual covenants and agreements contained herein, Assignor and Assignee
hereby agree as follows:
1.Assignor does hereby assign, convey and transfer unto Assignee all right,
title and interest of Assignor in, to and under that certain Contribution
Agreement (the “Contract”), dated as of August ___, 2018, between Union Hills
Associates and Net Lease Strategic Assets Fund L.P, collectively, as Seller, and
Assignor, as Purchaser, in respect of the Interests as defined and described in
such Contract. This Assignment includes all of Assignor’s right, title and
interest in and to the Deposit (as defined in the Contract).
2.Assignee hereby accepts the foregoing assignment and assumes all of the
covenants, conditions, obligations and liabilities under the Contract.
3.This Assignment may be executed and delivered in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original and
all of which shall constitute one and the same instrument. For purposes of this
Assignment, any signature transmitted by e-mail (in pdf format) shall be
considered to have the same legal and binding effect as any original signature.


(Signatures on following page)





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Assignment has been duly signed the date above set
forth.


ASSIGNOR:
[___________________], a ________


By:___________________________________
Name:    
Title:    


ASSIGNEE:


_______________________a Delaware limited partnership


By:    
a Delaware limited liability company,
its General Partner


By:__________________________________
Name:    
Title:











--------------------------------------------------------------------------------






Exhibit B
FORM OF ASSIGNMENT OF INTERESTS
ASSIGNMENT OF INTERESTS
THIS ASSIGNMENT OF INTERESTS (this “Assignment”) is made as of [] [], 2018
between ______________, a _________________ (“Assignor”), and
___________________, a Delaware limited partnership (the “Partnership”).
WHEREAS, Assignor is the owner of 100% of the general partnership interests,
non-member manager interests, limited partnership interests and limited
liability company interests (collectively, the “Interests”) described on
Schedule 1 hereto in the limited partnership and limited liability companies set
forth in Schedule1 hereto; and
WHEREAS, Assignor desires to assign, transfer and convey all of its right, title
and interest in the Interests to the Partnership.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
1.    Assignment. Assignor hereby assigns, transfers and sets over to the
Partnership the Interests including all capital relating thereto and profits
derived therefrom, in each case, free of liens, security interests and
encumbrances. The Partnership hereby accepts such assignment, and assumes all of
Assignor’s duties, obligations and rights relating to the Interests on and after
the date hereof subject to the terms of the applicable limited liability company
or limited partnership agreements.
2.    Parties Bound. No party may assign this Assignment without the prior
written consent of the other party, and any such prohibited assignment shall be
void. Subject to the foregoing, this Assignment shall be binding upon and inure
to the benefit of the respective legal representatives, successors, assigns,
heirs, and devisees of the parties.
3.    Governing Law. This Assignment shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the State of
Delaware without giving effect to the conflict of law principles thereof.
4.    Time. Time is of the essence in the performance of this Assignment.
5.    Execution in Counterparts. This Assignment may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
such counterparts shall constitute one Assignment.





--------------------------------------------------------------------------------





6.    Representations and Warranties. This Assignment is made without recourse
and without any representation or warranty (express or implied) except as set
forth in that certain Contribution Agreement dated as of August __, 2018 between
Assignor and LX JV Investor LLC, as assigned by LX JV Investor LLC to the
Partnership by Assignment and Assumption of Contribution Agreement, dated as of
August __, 2018.


  





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be signed
as of the date first above written.


 
 
 
 
By:
 
 
Name:
 
Title:



 
 
 
 
By:
 
 
Name:
 
Title:










--------------------------------------------------------------------------------








SCHEDULE 1









--------------------------------------------------------------------------------





 
Exhibit C


FORM OF
OWNER’S AFFIDAVIT AND NONIMPUTATION AFFIDAVIT




TO:    FIRST AMERICAN TITLE INSURANCE COMPANY (the “Title Company”)
File No.______________________
    
Joseph Bonventre, being duly sworn, deposes and says:


1.I am the [________ of Union Hills Associates (“Union Hill”) and Net Lease
Strategic Assets Fund L.P (“Net Lease” and together with Union Hill,
“Indemnitors”)] and am authorized to make this affidavit on behalf of each
Indemnitor. The following representations and warranties of Union Hill made
herein are limited to apply only to those contributed properties and property
owners owned by the Union Hill as shown on Exhibit A attached hereto, and the
representations and warranties of Net Lease made herein are limited to apply
only to those contributed properties and property owners owned by Net Lease as
shown on Exhibit A attached hereto.


2.No property owner has granted any leases or rights of possession in and to the
premises described on Schedule A to the above-referenced commitment to insure
(the “Property”), other than those certain leases described in the title
commitment.


3.No property owner has ordered any work to be done on any Property in the last
180 days for which payment has not been made and no property owner has ordered
any other work prior to 180 days which is still in progress.


4.No proceedings in bankruptcy have ever been instituted by or against
Lexington, Lepercq, or any property owner, and no party has made an assignment
for the benefit of creditors.


5.Indemnitors are, directly or indirectly, contributing to NNN Office JV L.P.
all of the membership and partnership interests in the property owners listed
next to their respective names in Exhibit A attached hereto. In connection with
such sale, Title Company is issuing a nonimputation endorsement in favor of the
buyer of the membership and partnership interests in the owners of the Property,
insuring said buyer against the respective knowledge of Lexington and Lepercq,
as the owner of the property owners.
6.Neither Indemnitors, nor any property owner, has done anything to create any
unrecorded deeds, purchase agreements, leases, easements (other than customary
agreements for utilities, cable, antennae, fiber optic and other similar service
providers), options to purchase (except as provided in the leases), rights of
first refusal (except as set forth in the leases), mortgages, deeds of trust,
judgments, liens, encumbrances in any Property whatsoever, except as shown on
the title





--------------------------------------------------------------------------------





commitment issued by Title Company, and except as otherwise set forth in this
Owner’s Affidavit. No tenant has a right of first refusal or right of first
offer in connection with the sale of the interests contemplated by this
transaction.
 
7.This affidavit is made for the purposes of inducing the Title Company to issue
their policies of title insurance with respect to the Property without exception
to mechanic liens, interests not shown in the property records, and rights of
parties in possession, and with the aforementioned nonimputation endorsement.
Whenever the context so requires, the singular number includes the plural and
the masculine includes the feminine. Any reference in this Affidavit to the
“Company” shall not include any agent of the Company or any lessee of the
Property, or any successor thereof, or any subtenant or assignee of any such
lessee or successor.


{REMAINDER OF PAGE LEFT INTENTIONALLY BLANK}





--------------------------------------------------------------------------------







SIGNATURE PAGE TO OWNER’S AFFIDAVIT


Net Lease Strategic Assets Fund L.P.
By: LMLP GP LLC, its general partner


By: LXP Manager Corp., its manager


By: _______________________
Name: _____________________
Title: ______________________


Union Hills Associates


By: Lepercq Corporate Income Fund L.P.,
its managing partner


By: Lex GP-1 Trust, its general partner


By: _______________________
Name: _____________________
Title: ______________________








Sworn to and subscribed to            
before me this ___ day of ______ 2018.






_____________________
Notary Public







--------------------------------------------------------------------------------







EXHIBIT A


Entities




Entities owned by Union Hills Associates


Acquiport Int’l Parkway Manager LLC and Acquiport Int’l Parkway L.P.




Entities owned by Net Lease Strategic Assets Fund L.P.


Acquiport McDonough Manager LLC and Acquiport McDonough L.P.











--------------------------------------------------------------------------------





Exhibit D


FORM OF PARTNERSHIP AGREEMENT





